Citation Nr: 1434484	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  06-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic anterior cruciate ligament deficiency, right knee, with posttraumatic degenerative joint disease.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to April 1989.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, on behalf of the RO in Cleveland, Ohio.  

In November 2011, the Board denied the Veteran's above-captioned claim, a decision that the Veteran appealed the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2012 Joint Motion for Remand, the Board's November 2011 decision was remanded by an Order of the Court insofar as it pertained to the above-captioned issue.  


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's service-connected chronic anterior cruciate ligament deficiency, right knee, with posttraumatic degenerative joint disease, is manifested by pain, swelling/effusion, limitation of flexion, tenderness, and aching.  During flare-ups or with repeated use, the Veteran experienced increased pain, weakness, fatigability, and incoordination, as well additional limitation of flexion.  Further, the Veteran's right knee disability limits or prevents her from participating in a variety of daily activities, sports, and exercise.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected chronic anterior cruciate ligament deficiency, right knee, with posttraumatic degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because the May 2005 rating decision granted the Veteran's claim for service connection for chronic anterior cruciate ligament deficiency, right knee, with posttraumatic degenerative joint disease, this claim is now substantiated.  Her filing of notice of disagreements does not trigger additional notice obligations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was afforded VA examinations in March 2005, October 2007, August 2011, and August 2013.  A supplemental opinion from the August 2013 VA examiner in March 2014 was obtained.  The VA examiners reviewed the Veteran's claims file, treatment records, and reports of clinical examinations, and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, and all of which allow for a fully-informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In an October 2013 statement, the Veteran contends that the most recent VA examination, dated in August 2013, with a March 2014 addendum, is not adequate because the examiner was not a board-certified orthopedist.  Generally, the Board is entitled to presume the competence of a VA examiner unless specific challenges to a VA examiner's competency are raised by the Veteran.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  In the October 2013 statement, the Veteran claims that this examination was not adequate to assess the severity of her service-connected right knee disability because the "'repetitive-use testing' only consisted of three extensions without weight."  Further, she contends that this "light testing" does not accurately show the functional loss caused by her right knee disability.  The Veteran did not raise any specific challenges to the August 2013 VA examiner's competency beyond him not being credentialed as a board-certified orthopedist.  Her critiques of the examination were limited to the clinical testing that was administered.  As such, the Board finds that there is insufficient evidence to overcome the presumption of that the August 2013 VA examiner is competent to administer an adequate examination.  By extension, finding that the examiner is competent to administer an adequate examination of the Veteran's right knee necessarily means that the examiner is competent to determine the sufficiency of the clinical testing administered.  The August 2013 VA examiner provided no indication that three repetitions of right knee range of motion without weight was insufficient to show the severity of the Veteran's service-connected right knee disability or the associated functional loss/impairment.  As such, the Board finds that the August 2013 VA examiner is competent to administer the examination, and that the examination is adequate because it enables VA to fully evaluate the severity of the Veteran's service-connected right knee disability, to include functional loss or impairment.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In this case, a separate 30 percent evaluation was assigned by the Board decision in 2011, for instability of the right knee.  This issue is not before the Board and therefore, these symptoms cannot be considered in determining the correct rating for the Veteran's chronic anterior cruciate ligament deficiency, right knee, with posttraumatic degenerative joint disease, which is currently before the Board.  38 C.F.R. § 4.14 (2013).

Throughout the pendency of this appeal, the initial 10 percent rating for the Veteran's service-connected right knee disability was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, which concern traumatic arthritis and limitation of knee flexion, respectively.  In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the diagnostic code assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the diagnostic code assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the diagnostic code appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disability, and limitation of flexion, under Diagnostic Code 5260, was a residual condition.

Degenerative or traumatic arthritis (established by x-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  In this case, the 10 percent evaluation assigned for the issue at hand contemplates arthritis of the right knee shown by x-rays, with limitation of motion to a noncompensable degree under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).

Limitation of motion of the knee is assigned a noncompensable evaluation if there is more than 45 degrees of flexion, and less than 10 degrees of limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  Moreover, separate ratings for compensable knee extension and compensable knee flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Private medical treatment records from November 2004 through January 2005 reflect diagnoses of and treatment for a right knee disorder.  A November 2004 physical examination revealed the Veteran to ambulate without a limp.  Examination of her right knee showed full extension, symmetric flexion, and mild patellar facet tenderness.  According to a separate November 2004 treatment report, a physician noted that the Veteran's symptoms were more pain related than instability related.  A January 2005 private treatment record demonstrated that the Veteran complained of medial joint line pain, and that was scheduled to be fit for a medial unloader brace.  Physical examination revealed full extension and symmetric flexion.  There was medial joint line tenderness.  The diagnosis was medial compartment arthritis and chronic anterior cruciate ligament (ACL) deficiency.  The physician hoped that an unloader brace would improve her symptoms and decrease the chance that she would require a high tibial osteotomy with a concomitant ACL reconstruction or a total knee replacement.

In March 2005, the Veteran underwent a VA joints examination.  The Veteran complained of constant right knee pain, which she described as an ache.  She rated her right knee pain as a 3 or 4 on a 1 to 10 scale.  Her right leg muscles were not weak compared to those on the left, but she did experience pain limitation.  She noted an hour to an hour and a half of stiffness in the morning every day.  She reported that the knee occasionally swelled.  She denied any redness or heat in the joint.  Her knee was locked with the original injury, but she denied any further locking since that time.  She reported that the knee fatigued with a lack of endurance.  She denied using prescription and over the counter medication for her knee disability, but noted that she used ice and elevated her leg.  She indicated that she would take Extra Strength Tylenol or Motrin at times during flares, but that the medication did not really help.  She reported flare-ups of increased knee pain, which she rated as a 10 on a 1 to 10 scale.  She stated that the flare-ups occurred about one-third of the time.  A flare-up was precipitated by her being on her feet or by cold weather.  Flare-ups were alleviated by elevating her leg and warming up.  She reported that during a flare-up or following repetitive use, she was additionally limited by pain but not by weakened movement, excess fatigability, or incoordination.  The physician reported that it was "not possible to state how many additional degrees of range of motion will be lost during a flare-up since the veteran is not examined during one."  She stated that she wore an unloader brace every day, which she only removed when she went to bed.  There were no constitutional symptoms consistent with inflammatory arthritis.  The VA examiner reported that the Veteran's right knee disability caused her to be aware of her knee with every step, and that she had a visible limp on some days.  She reported trouble climbing stairs.  She stated that she was unable to kneel at church, and could not run or play sports with her children.  She indicated that she could still swim, but was limited in what kicks she could do.  She reported that she had chairs around at work and sat down a lot despite her bosses preferring her to stand. 

Physical examination of the right knee revealed the Veteran to be wearing an unloader brace on her right knee.  The circumference of the right knee was 38 centimeters (cm.) and the left knee was 40 cm.  There was painful motion at the end of flexion.  During a flare-up or following repetitive use, the Veteran was additionally limited by pain, but not by weakened movement, excess fatigability, or incoordination.  There was no objective evidence of edema, effusion, weakness, redness, heat, abnormal movement, or guarding of movement.  The knee was tender to palpation, and there was crepitus in the patella.  The Veteran's gait was unremarkable initially, but she developed a slight limp as she continued to ambulate.  There was a functional limitation on standing and walking.  There were no callosities or skin breakdown, but there was increased wear on the left lateral shoe sole and heel in a pattern that would indicate abnormal weight bearing.  There was no ankylosis.  There was objective evidence of pain.  Range of motion revealed right knee flexion to 125 degrees with pain and extension to zero degrees.  X-ray of the right knee showed exostosis on the medial posterior part of the distal femur.  The diagnosis was chronic anterior cruciate ligament deficiency of the right knee with posttraumatic degenerative joint disease.

Private treatment records from March 2005 through October 2006 reveal continued complaints of and treatment for a right knee disability.  In March 2005, the Veteran reported that, while she did not like wearing her custom ACL unloader brace, she noticed significant improvement in her medial joint line pain.  She indicated that when the brace was off, she noticed increased arthritic symptoms.  Physical examination revealed medial joint line tenderness.  A December 2005 treatment record reflects that the Veteran reported continued discomfort when not using her brace, but that she felt improved while using her unloader brace.  Physical examination revealed trace medial joint line tenderness, full extension, and symmetric flexion.  There was fair quadriceps bulk and tone.  In October 2006, physical examination revealed no effusion, but tenderness about the lateral femoral condyle and the lateral tibial plateau.  There was some medial joint line tenderness.  The diagnoses were ACL deficiency, medial compartment arthritis, and possible mild posterolateral corner insufficiency.  The physician noted that the Veteran should continue using her brace, modify her activities, and be off of work for a few more days.

In October 2007, the Veteran underwent another VA joints examination.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran reported that she was able to stand more than one, but less than three hours, and she was able to walk one to three miles.  She denied joint deformity, but reported giving way, pain, stiffness, weakness, inflammation, and effusion.  She noted moderate flare-ups of joint disease on a weekly basis that lasted from one to two days.  Physical examination revealed the Veteran's gait to be antalgic.  Range of motion of the right knee revealed flexion to 140 degrees with pain at 90 degrees and extension to 0 degrees.  There was no additional limitation of motion on repetitive use.  There was no evidence of inflammatory arthritis and no joint ankylosis.  The Veteran's right knee disability caused effusion, tenderness, painful movement, weakness, and guarding of movement.  There was crepitation and grinding.  There was no patellar abnormality, but the meniscus was surgically absent.  There was effusion and locking, but no dislocation.  There was no quadriceps atrophy.  There was pain with palpation of both the medial and lateral joint lines.  There was full range of motion.  The diagnoses were status post right knee ACL full debridement, with medial meniscectomy; right knee ACL deficiency; and right knee posttraumatic osteoarthritis.  The VA examiner reported that the Veteran's right knee disability caused decreased mobility; lack of stamina, weakness, or fatigue; decreased strength; and lower extremity pain.  There were severe effects on exercising and sports; moderate effects on chores; mild effects on shopping, recreation, and travel; and no effects on feeding, bathing, dressing, toileting, and grooming.  The Veteran reported that she was unable to ski, swim, hike, or return to gymnastics.  The VA examiner noted that the Veteran would likely require a total joint replacement in the near future.

During a December 2008 hearing before the Board, the Veteran testified that her right knee disability caused significant pain.  She also reported knee swelling, grinding, and effusion.  She noted that she had pain on standing, sitting, and if her knee hyperextended.  She also stated that she had trouble walking up and down stairs, that she could not walk for more than 1/2 block without swelling, and that she had constant pain with weight-bearing.  She reported that she could no longer ski, water ski, play tennis, play softball, play basketball, do gymnastics, hike mountains, walk, exercise, run, bike, or swim.  She stated that she worked as a professor, and that she fell a few times at work.  Her husband testified that she frequently fell with lateral movement and that her knee was swollen and painful after work.  He noted that she constantly wore a brace.

VA treatment records from September 2008 through August 2011 reveal complaints of and treatment for a right knee disability.  A September 2008 emergency room record reflects that the Veteran complained of right knee swelling for four days.  She rated her pain as a 6 on a 1 to 10 scale.  On examination, there was right knee swelling and mild warmth but no redness.  X-rays showed a large joint effusion, without fracture, and mild medial compartment arthrosis and an exostosis on the medial femoral metaphysic.  The diagnoses were right knee joint effusion and osteoarthritis.  The VA physician withdrew 25 cc. of straw colored synovial fluid from the right knee.  An October 2008 VA treatment record reflects that the Veteran was issued a medium wrap-around hinged knee brace and indicated that she may need a custom brace at a later date.  A separate October 2008 VA orthopedic consultation note shows that the Veteran reported that her right knee was aspirated two months ago.  She noticed ongoing swelling for the previous three months.  She also reported aching, especially in the morning.  Range of motion testing showed that the Veteran's right knee flexion was to 120 degrees and extension was to zero degrees.  The examiner noted that the Veteran's right knee was slightly swollen and moderately tender.  After an injection of Xylocaine was administered, the doctor advised the Veteran that she might eventually require a right knee replacement.  

In August 2011, the Veteran underwent another VA examination.  During the examination, the Veteran reported that the 1980 surgery on her right knee started as arthroscopic, but became open with ACL debridement and included a medial meniscectomy.  The Veteran complained of right knee pain.  She reported flare-ups with increased pain and swelling three to four times per year.  She noted that her last bad flare-up was in 2009.  Range of motion of the right knee revealed flexion to 140 degrees, without pain, and extension to 0 degrees, without pain.  There was no additional loss of motion following repetitive use.  The VA examiner found that the Veteran did have additional functional loss following repetitive use, including pain on movement and swelling.  There was no weakened movement, excess fatigability, incoordination, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and weight-bearing.  There was tenderness to palpation for joint line or soft tissues.  Right knee muscle strength was 5/5.  The VA examiner noted that the Veteran had a right meniscal tear, frequent episodes of joint pain, and frequent episodes of joint effusion and that she underwent a meniscectomy in 1980.  There were no residual signs or symptoms due to knee surgery.  The Veteran reported that she used assistive devices as a normal mode of locomotion.  The VA examiner noted that she formerly wore a right knee brace, but it burned in a motor vehicle accident that April.  The VA examiner stated that the Veteran's right knee disorder did not impact her ability to work.  The diagnoses were torn medial meniscus and old anterior cruciate ligament tear.  The VA examiner noted that the Veteran had pain that was visibly manifested on movement of the right knee, and the right knee was exquisitely tender to palpation, although not to movement or to range of motion.  There was no muscle atrophy and no skin changes indicative of disuse.  There were no other objective manifestations that would demonstrate disuse or functional impairment due to pain.

On March 6, 2013, the Veteran underwent a VA orthopedic consultation.  Upon physical examination the doctor observed 1+ effusion and tenderness along the medial joint line.  Range of motion testing demonstrated that the Veteran's right knee flexion was to 105 degrees and right knee extension was to 5 degrees.  With respect to flexion, the doctor indicated that the Veteran could "push" to 110 degrees, but that there was pain after that point.  The doctor found no "discernable" quadriceps atrophy, but that this findings was "a little difficult" due to the effusion.  The doctor indicated that the Veteran's effusion was "fairly constant," but that flare-ups may worsen it.  The doctor concluded that the Veteran had a "definite restriction" of activities of daily living and turning, twisting, going up and down steps, going up and down hills, and on uneven terrain.  Further, because the Veteran is a teacher, she is on her feet.  During a flare-up, the doctor indicated that she needed to sit down more.  Even on a normal day, the Veteran was on her feet "quite a bit," which resulted in increased pain and symptoms.  

According to a March 6, 2013 private medical report, the Veteran endorsed the following symptoms during a flare-up: swelling, increased pain, limping more, inability to stand during teaching.  Range of motion testing demonstrated that the Veteran was able to flex her right knee to 110 degrees, with pain starting at 115 degrees.  The examiner indicated that the Veteran's right knee extension ended at 10 degrees.  After repeat range of motion testing, the Veteran's right flexion remained to 110 degrees, while her extension improved to 5 degrees.  As such, the examiner indicated that the Veteran did not have additional limitation of motion following repetitive use.  The examiner then found that the Veteran experienced functional loss or impairment due to less than normal movement, weakened movement, incoordination (impaired ability to execute skilled movements smoothly), pain on movement, swelling, deformity, disturbance in locomotion, interference with sitting, standing, weight-bearing, negotiating turns, ascending and descending stairs, walking up and down hills, walking more than one block, and "cutting" or twisting.  Upon palpation, the Veteran endorsed pain and/or tenderness.  Strength testing showed that the Veteran's right knee flexion and extension was 5/5.  With respect to the Veteran's meniscal tear, the examiner concluded that it was manifested by frequent episodes of joint pain and frequent episodes of joint effusion.  When asked if the Veteran experienced any residual signs or symptoms of the 1980 meniscectomy, the examiner referred to the findings concerning functional loss or impairment.  The examiner then indicated that the Veteran constantly used a right knee brace and that she occasionally used crutches due to flare-ups.  The Veteran reported that she "rarely" missed work due to her right knee, but that she had to occasionally sit down instead of stand while teaching.

In August 2013, the Veteran underwent a VA examination.  During the examination, the Veteran reported that she experienced right knee pain "all day every day."  She denied popping, clicking, or locking.  Without the brace on, the Veteran stated that she was limited to walking about one block, but that she was able to walk further with the brace.  She said she was able to walk 5 miles, but that she would "pay for it" afterwards.  The Veteran stated that she stopped horseback riding and skiing due to right knee pain, and she has limited other activities, such as hiking.  She reported pain when golfing, and said that she was able to ride a bicycle because it was a non-weight-bearing activity that does not require lateral movement.  The Veteran denied the use of any medications.  As for treatment, the Veteran reported that she would elevate her knee to alleviate swelling, but did not apply ice.  The examiner also indicated that the Veteran regularly utilized an off-loading right knee brace to, in part, decrease strain.  The Veteran reported that she experienced flare-ups of symptoms.  Range of motion testing demonstrated right knee flexion to 130 degrees and extension to zero degrees, with no evidence of painful motion.  After repeat range of motion testing (three repetitions), the Veteran's right knee flexion was to 130 degrees and her right knee extension was to zero degrees, with zero degrees of hyperextension.  As such, the examiner determined that the Veteran did not have additional limitation in her right knee range of motion following repeat range of motion testing.  The examiner then found that the Veteran's service-connected right knee disability resulted in functional loss and/or impairment with the contributing factors being less than normal movement and interference with sitting, standing, and weight-bearing.  Upon palpation, the Veteran endorsed pain and/or tenderness.  Muscle strength testing showed that the Veteran's right knee flexion and extension were both 5/5.  There was no patellar subluxation; medial tibial stress syndrome; stress fractures; chronic exertional compartment syndrome; or any other tibial and/or fibular impairment.  The examiner found that the Veteran's history was positive for meniscal conditions and meniscal surgery, specifically that she sustained a meniscal tear.  With respect to the severity and frequency of symptoms associated with the meniscal tear, the examiner indicated that the Veteran experienced frequent episodes of joint pain, but that there were no residual signs or symptoms due to the 1980 meniscectomy.  The examiner then reviewed the results of a February 2013 right knee x-ray, which showed tricompartment moderate arthritis, with the medial compartment arthritis being the worst, and medial distal femoral diaphyseal exostosis, but not joint effusion.  The examiner also reviewed the results of the November 2004 MRI.  With respect to functional impact, the examiner opined that the Veteran's service-connected right knee affected her ability to work in that she experienced increased pain and swelling with prolonged standing (greater than 30 to 60 minutes), which was an aspect her position as a teacher/professor.  The examiner then opined as follows:

The records show that she had a tear in the medial meniscus cartilage.  A portion of this cartilage was removed.  As a result, that portion of the knee joint has bone on contact with bone.  This has led to premature degenerative arthritis in the right knee.  These arthritis [sic] changes can cause pain with increased use, particularly weight[-]bearing use.

--It is at least as likely as not that there would be increased pain, weakness, fatigability or incoordination during repeated use or during flares.  There would be decreased range of motion [of] approximately 11-25 degrees due to increased pain and swelling.

A supplemental opinion from the VA examiner was obtained, dated in March 2014.  The examiner opined as follows:

During a flare[-]up or after repeated motion, there would be a loss of 11-25 degrees of flexion of the right knee.  This loss of range of motion with flexion would be in addition to the limited range of motion that was noted on the exam[ination] that was done [in August 2013].  The additional loss of range of motion would be due to the pain and associated involuntary restriction of motion that would be induced by this pain.  There would be no significant loss of extension of the right knee.

As discussed above, the Veteran's service-connected right knee disability has already been assigned an initial rating of 10 percent pursuant to Diagnostic Code 5003, based on arthritis with painful motion.  In order for an initial rating in excess of 10 percent to warranted, the evidence of record must demonstrate that the range of the Veteran's right knee flexion is limited to, or more nearly approximate a limitation to, 45 degrees.  The evidence of record demonstrates that the Veteran's right knee flexion was limited to 125 degrees in March 2005; to 140 degree in October 2007; to 120 degrees in October 2008; to 140 degrees in August 2011; to 105 and 110 degrees in March 2013; and to 130 degrees in August 2013.  The Board finds that these limitations of right knee flexion do not meet or more nearly approximate limitation of flexion to 45 degrees or less.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.

The evidence of record demonstrates that the Veteran experienced pain during the March 2005 range of motion testing, but the examiner did not provide a point, in terms of degrees, at where the pain started.  In October 2007, the Veteran was able to flex her right knee to 140 degrees, but endorsed pain starting at 90 degrees.  There was no evidence of additional limitation of motion after repeat use or during flare-ups as a result of clinical testing in October 2008 or August 2011.  One of March 6, 2013 examiners indicated that the Veteran was able to flex her right knee to 105 degrees, but that she experienced pain at 110 degrees, which is 5 degrees passed the articulated end point of the Veteran's range of motion.  Similarly, the other March 6, 2013 examiner indicated that the Veteran's right knee flexion was limited to 110 degrees, but that the Veteran experienced pain at 115 degrees, which is also 5 degrees passed the stated limit to her motion.  In August 2013, the VA examiner determined that the Veteran right knee flexion was limited to 130 degrees, but that an additional limitation of 11 to 25 degrees occurred during flare-ups and after repeated use.  Thus, during flare-ups and after repeated use, the Veteran's right knee flexion was additionally limited by increased pain and swelling to between 105 and 119 degrees, as determined by the August 2013 VA examiner.   

Beyond the measured limitation of right knee motion, throughout the pendency of this appeal the Veteran described everyday actions or activities that were either limited or prevented by her service-connected right knee disability, including prolonged standing or walking; horseback riding; skiing; hiking; ascending and descending stairs; walking up or downhill; golfing; tennis; softball; basketball; gymnastics; exercising; running; or swimming.  The Veteran reported that engaging in these activities resulted in increased symptoms, including pain and swelling.

Even with consideration of the evidence concerning additional functional loss and/or impairment, additional limitation of motion during flare-ups or after repeated use, the Veteran's limitation on daily activities, and the Veteran's lay assertions, the Board finds that the Veteran's service-connected right knee disability does not meet or more nearly approximate the criteria for an initial rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Accordingly, an initial evaluation in excess of 10 percent for the Veteran's service-connected right knee disability is not warranted, to include on the basis of functional loss or limitation of flexion.  Id. 

Although a separate compensable rating is assignable if the evidence demonstrates that the Veteran's right knee extension is limited to, or more nearly approximates a limitation to 10 degrees, in this case, since the right knee is assigned a 10 percent for arthritis based on a finding of a noncompensable limitation of motion, if limitation of extension is found to 10 degrees, this rating would merely replace the current rating with the correct Diagnostic Code assigned.  See 38 C.F.R. §§ 5003, 5010, 5261.  The evidence of record demonstrates that the Veteran's right knee extension was full (extension to zero degrees) in March 2005, October 2007, October 2008, August 2011, and August 2013.  On March 6, 2013, the Veteran's right knee extension was shown to be limited to both 5 degrees and 10 degrees in separate examination reports.  However, in August 2013, the Veteran's right knee extension returned to zero degrees.  Based on this, the Board finds that the evidence of record did not meet or more nearly approximate right knee extension limited to 10 degrees for any distinct period of time.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In making this determination, the Board acknowledges that the Veteran's right knee extension was limited to 10 degrees on March 6, 2013; however, on that same day is was also shown to be limited to 5 degrees.  Neither of the March 6, 2013 examiners determined that there was additional limitation of right knee extension after repeat range of motion testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Further, range of motion testing administered both prior and subsequent to March 6, 2013, showed that the Veteran experienced no limitation of right knee extension (i.e., extension to zero degrees).  Additionally, a rating in excess of 10 percent is not shown, as there is no evidence that right knee extension was limited to 15 degrees during the appeal period.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261.

The Board also considered whether a separate rating was warranted for the Veteran's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013), which concerns removal of the semilunar cartilage.  The Veteran underwent a surgical procedure on her right knee to repair the meniscus.  However, the evidence of record demonstrated that the Veteran's residual symptoms of the surgery on her right knee meniscus were pain, swelling, instability, and functional loss and/or impairment.  These residuals are contemplated by the already assigned disability ratings.  As such, the Board finds assigning a separate rating pursuant to Diagnostic Code 5259 is not warranted as this would constitute pyramiding, which is to be avoided.  38 C.F.R. § 4.14 (2013).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular ratings inadequate.  The Veteran's right knee disability is evaluated as arthritis of the right knee, with painful limitation of motion, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by her right knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  

Throughout the pendency of this appeal, the Veteran's service-connected chronic anterior cruciate ligament deficiency, right knee, with posttraumatic degenerative joint disease, is manifested by pain, swelling/effusion, limitation of flexion, tenderness, and aching.  During flare-ups or with repeated use, the Veteran experienced increased pain, weakness, fatigability, and incoordination, as well additional limitation of flexion.  Further, the Veteran's right knee disability limits or prevents her from participating in a variety of daily activities, sports, and exercise.  The Veteran has not asserted and the evidence of record is not otherwise supportive of finding that her service-connected right knee disability is manifested by unusual or extraordinary symptoms that fall outside the scope of the applicable rating criteria or the applicable regulations pertaining to functional loss or limitation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Rating Schedule provides for ratings in excess of 10 percent for certain manifestations of right knee disabilities, but the Board finds that the evidence of record did not demonstrate that sufficient symptoms were present for any distinct period throughout the appeals period.  See Fenderson, 12 Vet. App. at 126.

Based on the above, the Board finds that schedular criteria adequately address the severity of the Veteran's service-connected right knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5260, 5261; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 10 percent for chronic anterior cruciate ligament deficiency, right knee, with posttraumatic degenerative joint disease, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


